         Case 1:17-cr-00548-PAC Document 319 Filed 02/09/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        February 9, 2020

Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

        Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write on behalf of the Government in response to the defendant’s February 9, 2020
letter concerning their ability to investigate CIA witnesses. (Dkt. 317). Despite having waited
until two weeks before trial to raise with the Court, for the first time, issues relating to CIA witness
investigation (Dkt. 255, Jan. 17, 2020 Defense Letter), the defendant now seeks a 30-day
continuance or the preclusion of the remaining CIA witnesses from testifying on the ground that
he just received their home addresses last week. The defendant’s requests should be denied. As
explained below, the defendant has had ample time to investigate the CIA witnesses—most of
whom the defendant has known personally for years—and he otherwise fails to explain how CIA
witness addresses are necessary for him to defend the charges against him.

       As an initial matter, the defendant’s letter misstates the record. Neither the Government
nor the CIA has ever objected (let alone “repeated[ly]” objected) to the defense conducting “a
basic out-of-court investigation into [CIA] witnesses.” (Dkt. 317, at 1). Rather, on January 24,
2020, after first learning that the defense believed there were limitations on its ability to investigate
CIA witnesses, the Government filed a letter stating that the only limitation to the defense’s “out-
of-court investigation” that the Government believed was appropriate was that the defense should
not conduct searches in a way that specifically tied the witnesses’ name to their employment at the
CIA—a condition the Court adopted in its February 6, 2020 order on the issue.

        Regardless, the defense is wrong that they have not “been able to investigate these
witnesses for nearly three years.” (Ltr. at 1). Unlike most other cases in which the defendant is
provided witness statements and identifying information just days before trial, the Government
produced the majority of 3500 material for all CIA witnesses with its regular discovery productions
beginning in December 2018. The Government then provided the defense with a preliminary
witness list in August 2019—six months before trial began. The overwhelming majority of those
witnesses are well known to the defendant—he worked with most of them for years, remained in
contact with some of them after leaving the CIA, and, as evidenced by documents the FBI
recovered from his New York apartment, maintained most of their personal phone numbers (phone
numbers that were produced to the defendant in discovery in September 2017). With respect to at
least Jeremy Weber—who completed his testimony last Thursday—the defendant has also spent
           Case 1:17-cr-00548-PAC Document 319 Filed 02/09/20 Page 2 of 2
The Honorable Paul A. Crotty, U.S.D.J.
February 9, 2020
Page 2

time at Weber’s home when they worked together at the CIA. Thus, the defendant’s claim that he
has been unable to meaningfully investigate his former friends and colleagues until he received
their addresses this past Friday is simply baseless.

         Moreover, although the Government consented to providing witness addresses last week
as a courtesy, it was not required to do so under the law. The Second Circuit has held that the
Government is not required to disclose a witness’s address unless the defense establishes a
“particularized need” for that information so that the Court can “weigh these requirements against
danger to the witness.” United States v. Bennett, 409 F.2d 888, 901 (2d Cir. 1969); see also United
States v. Dyman, 739 F.2d 762 (2d Cir. 1984) (holding that a witness’s failure to state his current
address did not deny the defendant his Sixth Amendment right to confront opposing witnesses
because the witness testified using his real name and the defendant did not explain why they needed
his home address so that the Court could weigh these reasons “against the danger to the witness”
(citation omitted)); United States v. Persico, 425 F.2d 1375, 1383-84 (2d Cir. 1970) (upholding
order refusing to disclose addresses of Government witnesses and noting that defendants had not
made a particularized showing of need especially because one witness had testified in four separate
trials); United States v. Baker, 419 F.2d 83, 87 (2d Cir. 1969) (same).

        The defendant has failed to establish a “particularized need” in this case, and his reliance
on Smith v. Illinois, 390 U.S. 129 (1968) is misplaced. (See Dkt. 255, at 1; Dkt. 280, at 2; Trial
Tr. 383-84). There, the Supreme Court held that the trial court’s refusal to allow a defendant to
ask the principal prosecution witness his real name and where he lived, even though the witness
admitted that the name he gave on direct examination was false, denied the defendant his Sixth
Amendment rights. The Court explained that “[t]he witness’ name and address open countless
avenues of in-court examination and out-of-court investigation.” 390 U.S. at 131. Here, by
contrast, it is clear that the defendant has not lost “countless avenues” of investigation because he
did not learn the CIA witness addresses until last week—only a few weeks after he first requested
them. As noted above, these individuals are well-known to the defendant and he has been in
possession of most of their 3500 material for well over a year.

          Accordingly, the Government respectfully submits that the defendant’s requests should be
denied.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  By:                /s/
                                                        David W. Denton, Jr.
                                                        Sidhardha Kamaraju
                                                        Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
